t c summary opinion united_states tax_court lucien joseph larvadain petitioner v commissioner of internal revenue respondent docket no 6295-05s filed date keith s blair for petitioner c teddy li for respondent couvillion special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by with the consent of the parties the chief_judge reassigned this case after the death of special_trial_judge carleton d powell to special_trial_judge d irvin couvillion for disposition on the existing record any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the sole issue for decision is whether petitioner is entitled to deductions for certain expenses claimed on schedule c profit or loss from business for the year at issue in excess of amounts allowed by respondent that issue is premised on whether petitioner conducted a trade_or_business activity principally in his home some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was glen burnie maryland background from to petitioner was an employee of the national oceanic atmospheric administration noaa a federal_agency petitioner’s background is in naval navigation he left his employment with noaa in and commenced a self-employment activity which dealt essentially in the sale of charts maps nautical supplies and navigational services to boat and yacht owners petitioner discontinued that activity around and reestablished a relationship with noaa as an independent unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue contractor providing navigational services and in particular training noaa employees at the u s coast guard branch facility at silver spring maryland petitioner was not engaged with noaa as an employee his relationship was based on a contract for training new employees preparation of manuals desk reference guides and other navigational matters used by such employees petitioner was not required to be at noaa offices on a daily basis and was allowed to prepare his manuals guides and other contract requirements at home the time petitioner spent at noaa facilities was to train employees however noaa made available to petitioner at all times office space and equipment necessary for him to perform his services under the contract petitioner estimated that during the year at issue he was at noaa facilities between and percent of the time for the training of noaa employees the remainder of his time was spent at home where he performed his other obligations under the contract preparing training manuals etc none of the training activities took place at his home petitioner’s contract with noaa was obtained by bid he was paid_by the hour for the year at issue petitioner contracted to perform hours of work which translated to work days the compensation_for that amount of time was dollar_figure on his income_tax return for the year at issue petitioner reported dollar_figure of income from noaa there is no continued on hi sec_2001 federal_income_tax return petitioner reported his income and expenses from the noaa contract on schedule c in amounts as follows income gross_income cost_of_goods_sold gross_profit expenses dollar_figure big_number big_number advertising car truck insurance mortgage interest legal professional repairs maintenance taxes licenses utilities other expenses postal shipping business calls faxes big_number computer_software dollar_figure big_number big_number big_number big_number big_number big_number services big_number total expenses net profit big_number dollar_figure in the notice_of_deficiency respondent disallowed the claimed deductions for advertising expenses car and truck expenses legal professional expenses and other expenses which consisted of postal and shipping business calls and faxes and computer and software services on petitioner’s schedule c for continued dispute as to the amount of petitioner’s income and the court surmises that petitioner was paid for additional services he performed lack of substantiation although petitioner substantiated dollar_figure for insurance dollar_figure for repairs and maintenance_expenses and dollar_figure for utilities respondent disallowed those expenses as personal in nature in the notice_of_deficiency respondent determined that petitioner is entitled to deduct dollar_figure as real_estate_taxes dollar_figure as mortgage interest and dollar_figure as a charitable_contribution_deduction on schedule a itemized_deductions discussion sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_280a however deductions associated with a home_office are generally disallowed unless the home_office is used exclusively and regularly as the principal_place_of_business of the taxpayer petitioner presented no evidence to substantiate deductions claimed for advertising expenses car and truck expenses legal professional expenses and other expenses which consisted of postal and shipping business calls and faxes and computer and software services claimed on schedule c sec_162 sec_274 sec_280f respondent’s determination as to these adjustments is sustained petitioner does not argue nor does the record establish that petitioner satisfied the requirements of sec_7491 in addition sec_280a provides as a general_rule that no deduction shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence however sec_280a sets forth the following exceptions to the general_rule sec_280a exceptions for certain business or rental use limitation on deductions for such use certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business in determining whether petitioner’s home was used exclusively and regularly as his principal_place_of_business there are several factors that militate against petitioner in this case first petitioner was not required under his contract with noaa to perform his contract obligations at home second petitioner admitted at trial that he performed services under the contract at noaa’s offices from to percent of the time and the remainder of his contract obligations were performed at home third employees of noaa that petitioner trained were not required to report to petitioner’s home for their training and there is no evidence that petitioner ever trained noaa employees at his home as to the disallowed claimed deductions for insurance repairs and maintenance_expenses and utilities those expenses related to petitioner’s use of his home in connection with his noaa contract generally in determining whether a home constitutes the taxpayer’s principal_place_of_business the court examines the various locations in which the activity is conducted the relative importance of the activities performed at each business location and the time spent at each place to be sure although petitioner’s home was helpful and used in connection with his noaa contract the evidence in this case fails to persuade the court that petitioner’s home was the principal place of his business activity nor was his home exclusively used for such activity rather the court finds that the training of the noaa employees was of primary importance and that the noaa facility was petitioner’s principal_place_of_business the court therefore concludes that the facts of this case do not establish petitioner’s entitlement to deductions for home_office expenses under sec_280a the court sustains respondent’s determinations decision will be entered for respondent
